76 F.3d 389
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.James Neal KINSLOW;  a/k/a Jimmy, Defendant-Appellant.
No. 95-55600.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 30, 1996.

Before:  ALARCON, HALL and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
James Neil Kinslow appeals pro se the denial of his fifth 28 U.S.C. § 2255 motion.   Kinslow was convicted of kidnapping and other crimes and sentenced to two consecutive terms of life imprisonment.  See United States v. Kinslow, 860 F.2d 963, 968 (9th Cir.1988), cert. denied, 493 U.S. 829 (1989).   We have jurisdiction under 28 U.S.C. § 2255 and we affirm.


3
Our de novo review indicates the district court correctly concluded that Kinslow's petition raised claims which had been presented and denied previously and that no manifest injustice would result from failure to entertain the claims.1  See Walter v. United States, 969 F.2d 814, 816 (9th Cir.1992).   The district court also did not err by denying Kinslow's request for reassignment of his motion to a different district judge.  See United States v. Chischilly, 30 F.3d 1144, 1149 (9th Cir.1994), cert. denied, 115 S.Ct. 946 (1995).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Kinslow's prior appeals also include Nos. 92-56203 and 90-56039